DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiver” and “image data compounder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 4-7, 9-10, and 15 are objected to because of the following informalities:  inconsistent nomenclature resulting in antecedent basis issues. In particular:
Claims 1 & 15 both recite “ultrasonic echo signals” yet later refer to them as “echo signals,” which is also recited in dependent claims 4-7 and 9-10;
Claim 5, recites “the two-dimensional array” which is inconsistent with later recited “array elements”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image data compounder” in Claim 1;
“a microbeamformer” in Claim 5; and
“a multiplanar reformatter” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, in microbeamformer will be interpreted as described on pg. 5, lines 13-34, i.e. “[T]he transducer array 12 is coupled to a microbeamformer 14 in the probe which controls transmission and reception of signals by the array elements. Microbeamformers are probe20 integrated circuits capable of transmit beam steering and at least partial beamforming of the signals received by groups or "patches" of transducer elements as described in US Pats. 5,997,479 (Savord et al.), 6,013,032 (Savord), 6,623,432 (Powers et al.) and 8,177,718 (Savord)” which under broadest reasonable interpretation is any structure capable of partial beam steering; and “multiplanar reformatter” will be interpreted as described on pg. 7, lines 11-16, i.e. under the broadest reasonable interpretation is merely an image signal extractor and formatter for formatting for a desired display format. With regards to “an image data compounder”, the specification fails to provide any meaning for description of said element and, thus, will be interpreted as any generic image compounder for the purposes of examination.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the instant specification does not describe an “image data compounder” in any meaningful way for one of ordinary skill in the art to reproduce the invention. 
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “image data compounder” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification fails to describe structure associated with the “image data compounder” in any meaningful way for one of ordinary skill in the art to reproduce the invention or interpret the claim language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes or examination, the image data compounder will be interpreted as any generic image compounder or any image processor able to compound images.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to Claim 1, the claim recites “a receiver, coupled to receive the echo signals from each transmission”; however, it is unclear what the receiver is coupled to. For the purposes of examination, it will be interpreted as “coupled to the transducer elements.” Similarly, the claim recites “an image processor, coupled to receive the compounded image data” which is also unclear for the same reasons as above. 

With regards to Claims 2 & 3, both claims recite “at angles”; however, it is not clear whether they refer to the “different angles” of Claim 1. For the purposes of examination, they will be interpreted as the “different angles”

With regards to Claim 2, the claim recites “a plurality of such waves at angles relative to the array which are intermediate azimuth and elevation directions”; however, it is not clear how angles can be directions without an associated vector to denote direction. For the purposes of examination, it will be interpreted as “a plurality of such waves having a vector relative to the array which 20are in intermediate azimuth and elevation directions.” 

With regards to Claim 3, the claim recites “a plurality of such waves at angles which include both azimuth and elevation dimensions”; however, it is not clear how angles can be or have dimensions without an associated vector. For the purposes of examination, it  will be interpreted as “a plurality of such waves having a vector which includes both azimuth and elevation dimensions” 

With regards to Claim 6, the claim recites “wherein the beamformer is further adapted to beamform partially beamformed echo signals produced by the microbeamformer”; however, it is unclear whether the “partially beamformed echo signals” is referring to the partially beamformed echo signals of Claim 5. For the purposes of examination, it will be interpreted as “the partially beamformed echo signals.”

With regards to Claim 9, the claim recites “a spatial basis”; however, Claim 1 already has antecedent basis for “spatial basis.” Thus, it is unclear if they are referring to the same spatial basis. For the purposes of examination, it will be interpreted as the same “spatial basis.”

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Provost et al. (“3D Ultrafast Ultrasound Imaging In Vivo,” (10 Sept. 2014), Phys Med Biol. 2014 Oct 7; 59(19): L1–L13; herein after “Provost”).

With regards to Claim 1, An ultrasound imaging system which produces three dimensional images of a target volume (3D ultrafast volumetric imaging; see Provost Title, Abstract, Keywords, & pg. 4, ¶ 1) comprising: 
an ultrasound probe comprising a two-dimensional array of transducer elements (piezoelectric array, see Provost FIGS. 1A & 1B) adapted to transmit plane waves or divergent waves to the target volume (compounding diverging waves in two-dimensions; see pg. 3, ¶ 1) and to acquire ultrasonic echo signals returned from the target volume (echography, see Abstract, for mapping blood flow and tissue movements, see Provost pg. 8, ¶ 1), 
a receiver, coupled to receive the echo signals from each transmission (“All of the data processing such as delay-and-sum volume beamforming and flow and motion mapping were performed on graphic processing units,” see Provost pg. 3, ¶ 4), and adapted to process the echo signals returned from the target volume on a spatial basis (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4); 
an image data compounder, coupled to the receiver, and adapted to compound image data produced in response to each transmission on a spatial basis (reconstruction & rendering performed via graphic processing units (GPU) & associated software, see Provost pg. 3, ¶ 4, for coherently compounding multiple emissions, see pg. 3, ¶ 2); 
an image processor, coupled to receive the compounded image data, and adapted to produce a volume image (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4); and 
a display adapted to display the volume image (Provost FIG. 5 illustrates display of acquisition of anatomy, see pg. 6, ¶ 3),
characterized in that the two-dimensional array is further adapted to transmit a plurality of such waves at different angles to the target volume, the different angles being intermediate azimuth and elevation directions relative to the array (Provost FIGS 1C, 1D clearly illustrates multiple beams with various beam angles and aperture angles being intermediate azimuth and elevation directions relative to the array).

With regards to Claim 3, wherein the two-dimensional array is further adapted to transmit a plurality of such waves at angles which include both azimuth and elevation dimensions (Provost FIG. 1D clearly illustrates multiple waves at angles which include both azimuth and elevation dimensions).

With regards to Claim 4, wherein the receiver further comprises a beamformer adapted to process received echo signals by beamformation (3-D focusing was performed at every voxel in receive, see Provost pg. 5, ¶ 2).

With regards to Claim 5, wherein the ultrasound probe further comprises a microbeamformer, coupled to the elements of the two-dimensional array (subaperture emission is illustrated in Provost FIG 1C ), adapted to perform partial beamforming of echo signals received by patches of array elements (in Provost FIG. 1C each of the illustrated subapertures are clearly shown having different beam angles and thus indicate partial beam forming).

With regards to Claim 6, wherein the beamformer is further adapted to beamform partially beamformed echo signals produced by the microbeamformer (the emission is dynamically focused indicated the reliance on microbeamforming as described with relation to Claim 5, see Provost FIG. 2 caption).

With regards to Claim 7, wherein the image data compounder further comprises an image data memory adapted to store echo signals on a spatial basis (GPUs are characteristically known for having video memory & 3D reconstruction of compounded clearly indicates that the data has to be spatially encoded in memory for proper reconstruction; see Provost pg. 3, ¶ 4).

With regards to Claim 8, wherein the receiver further comprises a synthetic focus processor (reconstruction & rendering performed via GPU & associated software, see Provost pg. 3, ¶ 4, which is illustrated as the synthetic focal zones in FIG. 1D).

With regards to Claim 9, further comprising a memory adapted to store echo signals acquired by the two-dimensional array on a spatial basis (GPUs are characteristically known for having video memory, see Provost pg. 3, ¶ 4).

With regards to Claim 10, wherein the synthetic focus processor further comprises the image data compounder, and is adapted to combine echo signals received from the target volume from multiple transmissions on a spatial basis (the GPUs coherently compound the echoes to form high-quality volumes, see Provost pg. 4, ¶ 1).

With regards to Claim 11, wherein the image processor further comprises a B mode processor (FIG. 5 illustrates anatomy using B-mode; see Provost pg. 6, ¶ 4 & FIG. 5 caption).

With regards to Claim 12, wherein the image processor further comprises a Doppler processor (blood flow is imaged with color Doppler imaging, see Provost pg. 6, ¶ 3-4 & FIG. 4 caption).

With regards to Claim 13, wherein the image processor further comprises a multiplanar reformatter adapted to extract image data of an image plane from a 3D dataset (the GPUs, i.e. reformatter, can process the compounded plane waves clearly depict as shown in Provost FIG. 1D; furthermore FIG. 2B, 2C clearly illustrate slice data from the 3D dataset).

With regards to Claim 14, wherein the image processor further comprises a multiplanar reformatter adapted to extract image data of an image plane from a 3D dataset (Provost FIG. 5 clearly illustrates and discloses various cross-sections of volumetric Doppler imaging, i.e. multiplanar reformatting).

With regards to Claim 15, A method for producing three dimensional images of a target volume (3D ultrafast volumetric imaging; see Provost Title, Abstract, Keywords, & pg. 4, ¶ 1) comprising: 
using an ultrasound probe comprising a two-dimensional array of transducer elements (piezoelectric array, see Provost FIGS. 1A & 1B) to transmit plane waves or divergent waves to the target volume (compounding diverging waves in two-dimensions; see pg. 3, ¶ 1) and to acquire ultrasonic echo signals returned from the target volume (echography, see Abstract, for mapping blood flow and tissue movements, see Provost pg. 8, ¶ 1); 
receiving the echo signals from each transmission (“All of the data processing such as delay-and-sum volume beamforming and flow and motion mapping were performed on graphic processing units,” see Provost pg. 3, ¶ 4), 
processing the echo signals returned from the target volume on a spatial basis (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4);
compounding image data produced in response to each transmission on a spatial basis (reconstruction & rendering performed via graphic processing units (GPU) & associated software, see Provost pg. 3, ¶ 4, for coherently compounding multiple emissions, see pg. 3, ¶ 2); and 
generating a volume image from the compounded image data (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4); and 
displaying the volume image (Provost FIG. 5 illustrates display of acquisition of anatomy, see pg. 6, ¶ 3),
characterized in that the two-dimensional array is further adapted to transmit a plurality of such waves at different angles to the target volume, the different angles being intermediate azimuth and elevation directions relative to the array (Provost FIGS 1C, 1D clearly illustrates multiple beams with various beam angles and aperture angles being intermediate azimuth and elevation directions relative to the array).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793                                                                                                                                                                                                        
	
	
/YI-SHAN YANG/Acting SPE, Art Unit 3793